Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction letter of 10/5/21 is acknowledged. Applicant elected Group I (claims 14-22), species (1) and species (e) without traverse. Claims 23-25 (Group II invention), species 2 and all species (a)-(d) and (f)-(g) are hereby withdrawn as drawn to non-elected invention.
Specification
 	The specification is objected to for reciting hyperlink language (see for example page 27). Applicant is advised to delete hyperlink language everywhere in the disclosure, in compliance with 37 CFR section 1.57(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 14 (and its dependent claims 15-22) it is unclear what applicant means by the term “functional”. If by said term applicant is referring to having “acid alpha-glucosidase activity”, he/she is 
Claims 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 14 (and its dependent claims 15-22), it is unknown which exact base sequence (in terms of length and composition) encodes a product that corresponds to “the signal peptide human alpha-1-antitrypsin protein”.
  It is further indefinite as to what exactly constitutes a “GAA polypeptide”. A review of the disclosure reveals that SEQ ID NO:1 corresponds to “mature human acid-alpha–glucosidase”. However, said latter phrase has not been recited in base claim 14 to avoid ambiguities. Applicant is advised to clearly recite what “GAA polypeptide” is, in full, in base claim 14 and if desired, refer to said product as “GAA polypeptide” in all dependent claims. Appropriate clarification is required.
Claims 15-22 are merely rejected for depending from base claim 14.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 16, it is unclear which “intron” in terms of length and composition, is referred to, and whether said intron is from the same source as “ the GAA polypeptide “ (i.e. human) or not. In addition, it is vague as what is “a modified intron” and in what way (such as substitution, deletion etc.) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 (and its dependent claims 17-18) are directed to a genus of DNA constructs comprising a genus of DNA molecules encoding a “functional chimeric GAA polypeptide” comprising a “signal peptide of human alpha-1-antitrypsin protein” and 85% or higher homologs of SEQ ID NO:1, optionally, further comprising a genus of  enhancers and promoters, a genus of  introns, a and a genus of polyadenylation signals, wherein said genus of constructs is embraced in a genus of cells (see claim 22) wherein all said genera are inadequately described in the disclosure.
University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). The court held that “in claims involving chemical materials, generic formulae usually indicate with specificity what generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus. In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish it from others. One skilled in the art therefore cannot, as one can do with a fully described genus visualize the identity of the members of the genus”.  Here, applicant is claiming a genus of constructs comprising said genus of molecules attached to a genera of products as well as cells comprising said constructs mostly by function (namely “functional chimeric GAA polypeptides”, see 112 second rejections above) rather by what they structurally are and this kind of description fails to meet the requirements of 112 first paragraph.
 	More specifically, in claim 14, it not known what “the signal peptide” claimed structurally is (see 112 second rejection above). Further, “GAA polypeptide” is structurally vague (see above) and in claim 16, all additional constituents of the DNA single species) can be found in the disclosure. Similarly for “polyadenylation signal” only two species namely viral and bovine appear to be disclosed. Likewise, for transformed cells only two species (liver and muscle) were found to be described etc. and said respective few species fail to fully describe all said genera claimed.
 	Therefore, based on the information provided, one of skill the art cannot reasonably reach the conclusion that applicant had full possession of the invention before the effective filing of this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Koeberl et al., “Koeberl” (US patent 9,873,862, 1/2018, also see its corresponding .
Vanden teaches about gene therapy methods to treat Pompe disease utilizing vectors (see [0174] of Vanden publication) comprising GAA encoding genes, said vectors optionally comprising polyadenylation signal (see [0033], introns (see [0032]) of said publication) and various promoters (see Fig 20 or description thereof, in Vanden publication), wherein one of its GAA encoding genes (namely SEQ ID NO:50) displays 85.2% identity to instant SEQ ID NO:1 (see hit No.26 of Published applications database search of SEQ ID NO:1, available under public PAIR).
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to start with the AAV8 vector encoding the chimeric GAA polypeptides of Koeberl and substitute its gene encoding GAA with SEQ ID NO:50 of Vanden, optionally together with polyadenylation signal, introns and various promoters etc. of Vanden.
One of ordinary skill in the art is motivated in substituting the GAA encoding gene of Koeberl with that of Vanden because Vanden teaches that its GAA encoding gene 
Finally, one of ordinary skill in the art has a reasonable expectation of success in substituting the GAA encoding gene of Koeberl with SEQ ID NO:50 of Vanden optionally together with genes encoding polyadenylation signal, introns and various promoters etc. because such procedures were well established in the prior art before the effective filing of this application.
Regarding claim 18, applicant is reminded that the specific types of promoters, introns, control regions etc. (or DNA encoding them), which can be attached to the GAA coding genes for recombinant expression, can hardly be considered to be a contribution over the prior art in view of the ample knowledge of the art regarding design of delivery vectors (comprising genes encoding GAA polypeptides) for treating Pompe disease, before the effective filing of tis application.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656